DETAILED ACTION
This Office Action is in response to the amendment filed December 14, 2021 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the implied phrase “the disclosure relates” should be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishii et al. (JP 2010-190382) in view of Messier (USPub 2014/0334958).
In Figures 12-20, Nishii teaches a toric-drive continually variable transmission comprising: a longitudinal shaft lying in a longitudinal axis and supporting an input disk thereon and an output disk; the input and output disks having facing toroidal surfaces; at least two rollers (12) interconnecting the toroidal surfaces of the input and output disks; each of the at least two rollers having an axle (35) provided with a distal end; each at least two rollers being movable along a skew axis and a tilt axis; a control ring (26) so mounted to the transmission as to be pivotable about the longitudinal axis, the control ring including apertures each receiving the distal end of the roller axle of one of the at least two rollers; pivot movement of the control ring about the longitudinal axis causing a movement of the at least two rollers in the skew axis; and a skew limiter (17) provided between the roller axle of one of the at least two rollers and the control ring; the skew limiter including first and second shaped projections (surface adjacent 26) so configured as to abut the control ring (Fig. 20) when a predetermined maximal skew angle of the 
Nishii does not teach a non-rotating sleeve supporting the output disks and the rollers.  Messier teaches a toric-drive continually variable transmission having a non-rotating sleeve (Figs. 1 and 10) supporting the output disks (28) and the rollers (40,42).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure the transmission of Nishii with a non-rotating sleeve supporting the output disks and the rollers, as taught by Messier, motivation being to provide a rigid transmission assembly.
With respect to claim 2, Nishii teaches at least two rollers include three rollers.  
With respect to claims 3 and 10, Nishii teaches a skew limiter for each at least two rollers.  
With respect to claims 4, 11, and 12, Messier teaches each at least two rollers are mounted to the non-rotating sleeve via a ball end coupled to the non-rotating sleeve.  
With respect to claims 5-7, and 14-15, the shape of the projections is considered an engineering design choice to properly limit the movement of the roller.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure the projections of Nishii with the claimed size, radius, and/or shape, as a matter of engineering design choice to properly limit the movement of the roller.
With respect to claims 8, 16, and 17, Nishii teaches the control ring includes first and second cutouts (Fig, 13) provided on either side of the axle receiving aperture to receive the shaped projections.  
.        

Response to Arguments
Applicant's arguments filed December 14, 2021 have been fully considered but they are not persuasive. 
Applicant argues “…the interpretation of the tilt and skew axes being disclosed in Nishii is not correct…”  It is acknowledged the tilt axis and the skew axis disclosed in the instant application are different from tilt axis and the skew axis described in the claim rejection.   However, the claims fail to clearly define what applicant considers the tilt axis and the skew axis.
More clearly, it is understood from applicant’s disclosure (Figure 2) that the roller (28,30) is supported on a ball end (32) to move about a tilt axis (which is perpendicular to the page of Figure 2 and passes through the middle of the ball end 32), and move about a skew axis (which lies at the intersection of the plane of the roller and the plane defined by the page of Figure 2).  See applicant’s annotated Figure 2 in the remarks filed December 14, 2021.  With respect to the claim rejection, Nishii has been interpreted very differently, wherein the tilt axis and the skew axis are swapped in comparison to applicant’s disclosure.  The claim rejection describes Nishii as having a roller (12) supported on an axle (35) to move about a tilt axis (which lies at the 
The interpretation of Nishii used in the claim rejection is proper and anticipates the claim language.  It is suggested applicant amend the claims, for example, to more clearly define the transmission tilt axis and the skew axis.
In view of the foregoing, the claims stand rejected as described above.               

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658